DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This is the first Office Action on the merits. Claims 1-17 are currently pending. 
Priority
Acknowledgment is made of applicant's claim for foreign priority based on an application filed in Sweden on 04/05/2018. 
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Claim Objections
The following claims are objected to because of the following informalities:  
Claim 1, lines 8-9, “a plurality of feeding positions” should read “the plurality of feeding positions”.
Claim 17, page 7, line 2, “a plurality of feeding positions” should read “the plurality of feeding positions”.
Appropriate correction is required.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim 9 is rejected under 35 U.S.C. 102(a)(1) and 102(a)(2) as being anticipated by Geoffroy (WO 2013100850 A1 as stated on the IDS).
Regarding claim 9, Geoffroy teaches a controller (27) for controlling a plurality of cooling devices (6) configured to provide cooling fluid (cooling liquid; page 10, line 29 - page 11, line 2 at least) into a plurality of cooling zones (areas covered by each subgroup 11-15) at a feed front (1 including a feeding area, claim 13; functional recitation to which the structure of 6 can perform the intended function of providing cooling fluid into a plurality of cooling zones in the feed front, page 11, lines 10-29 at least), each of the cooling zones having a length along the feed front, said length corresponding to a plurality of feeding positions for dairy animals at the feed front (each zone corresponding to subgroups 11-15 has a length along 1, fig. 1), 
wherein the controller is configured to receive a sensor signal input from a sensor arrangement (30), and, based on the sensor signal input indicative of a presence of one of the dairy animals in at least one specific cooling zone of the plurality of cooling zones (27 receives inputs from 30 regarding the presence of an animal; page 14, lines 4-22 at least), to output an activation signal to activate at least one of the plurality of cooling devices to provide cooling fluid into said at least one specific cooling zone (output of 27 activates 6 corresponding to at least one specific cooling zone of 11-15; page 14, lines 4-22 at least).  
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-4, 7-8, and 10-16 are rejected under 35 U.S.C. 103 as being unpatentable over Geoffroy in view of Van den Berg et al. (US 20180242552 A1).
Regarding claim 1, Geoffroy teaches a cooling system (5) for cooling dairy animals (page 1, last paragraph) at a feeding area (1; including a feeding area, claim 13) having a plurality of feeding positions for dairy animals, said cooling system
a plurality of cooling devices (6, fig. 1) configured to provide cooling fluid (cooling liquid; page 10, line 29 - page 11, line 2 at least) onto dairy animals standing at the feeding area (functional recitation to which the structure of 6 can perform the intended function of providing cooling fluid onto dairy animals standing at the feeding area; page 11, lines 10-29 at least);	
a plurality of cooling zones (areas covered by each subgroup 11-15), each of the cooling zones having a length along the feeding area (each zone corresponding to subgroups 11-15 has a length along 1, fig. 1), said length corresponding to a plurality of feeding positions of the feeding area, the plurality of cooling devices being configured to provide cooling fluid into the plurality of cooling zones (functional recitation to which the structure of 6 can perform the intended function of providing cooling fluid into the plurality of cooling zones; page 11, lines 10-29 at least); 
a sensor arrangement (30) configured to detect a presence of a dairy animal in at least one specific cooling zone of the plurality of cooling zones (30 detects the presence of animals in predetermined parts of 1, page 14, lines 4-22 at least), and to output a sensor signal indicative of the presence of the dairy animal in the at least one cooling zone (subgroups 11-15 are set to active or inactive modes based on a detection or lack of detection of an animal; page 14, lines 4-22 at least); and 
a controller (27) configured to control the cooling devices and to receive a sensor signal input from the sensor arrangement corresponding to the output sensor signal and, based on the sensor signal input indicative of the presence of the dairy animal in the at least one cooling zone (27 controls 6 within each subgroup 11-15 based receiving inputs from 30 regarding the presence or absence of an animal; page 14, lines 4-22 at least), to activate the cooling devices to provide cooling fluid into said at least one specific cooling zone (activation of 11-15 are performed when the presence of the animals are detected; lines 4-22 at least).
Geoffroy teaches the cooling system at the feeding area, but is silent regarding a feed front. 
Van den Berg et al. teach a milking system including a feeding area with a feed front (4 and/or 6). 
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have the feeding area of Geoffroy include a feed front as taught by Van den Berg et al., in order to better organize the animals within the feeding area and further improve the detection of animals while feeding.
Regarding claim 2, Geoffroy as modified by Van den Berg et al. teaches the cooling system according to claim 1, and further teaches wherein the cooling devices (6 of Geoffroy) are disposed such that cooling fluid is able to be provided into each of the cooling zones by at least one of the cooling devices (fig. 1 of Geoffroy shows multiple cooling devices 6 arranged at each cooling zone corresponding to subgroups 11-15).-3- PEROVIC Atty Docket No.: EJ-7446-142 Appl. No. To Be Assigned  
Regarding claim 3, Geoffroy as modified by Van den Berg et al. teaches the cooling system according to claim 1, but is silent regarding wherein the sensor arrangement is configured to detect a presence of a head of the dairy animal extending through the feed front.  
Van den Berg et al. further teach a milking system including a sensor arrangement (50) configured to detect a presence of a head of the dairy animal (50 is a detection means configured to detect whether a cow has put its head through 15a and 15b to reach 17, paragraph [0087], where 17 can be a feeding system, paragraph [0125]) extending through a feed front (15a, 15b).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have the sensor arrangement of Geoffroy as modified by Van den Berg et al. be configured to detect a presence of a head of the dairy animal extending through the feed front of Geoffroy as modified by Van den Berg et al., as further taught by Van den Berg et al., in order to detect that an animal is feeding and/or situated at a feed front within the feeding area.
Regarding claim 4, Geoffroy as modified by Van den Berg et al. teaches the cooling system according to claim 1, and further teaches wherein the sensor arrangement comprises a plurality of sensors, each of the cooling zones comprising at least one of the sensors (fig. 1 of Geoffroy shows multiple sensors 30 aligned with each cooling zone corresponding to 11-15; page 14, lines 4-22 at least).  
Regarding claim 7, Geoffroy as modified by Van den Berg et al. teaches the cooling system according to claim 1, and further teaches the sensor arrangement including an optical sensor (page 14, lines 4-22 of Geoffroy), but is silent regarding wherein the sensor arrangement is an imaging system comprising at least one camera configured to record images of one or more of the cooling zones and the feed front.  
Van den Berg et al. further teach a milking system including a sensor arrangement (74) that is an imaging system comprising at least one camera (74 is a camera).	
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have the sensor arrangement of Geoffroy as modified by Van den Berg et al. be an imaging system comprising at least one camera as further taught by Van den Berg et al. configured to record images of one or more of the cooling zones and the feed front (functional recitation to which the structure of 74 of Van den Berg et al. can perform the intended function of recording images of one or more of the cooling zones and the feed front of Geoffroy as modified by Van den Berg et al.), since a simple substitution of one known equivalent element for another would obtain predictable results (both the optical sensor of Geoffroy and the camera can detect the presence of animals within the cooling zones and feed front). KSR International Co. v. Teleflex Inc., 127 S. Ct. 1727, 1739, 1740, 82 USPQ2d 1385, 1395, 1396 (2007).
Regarding claim 8, the combination of Geoffroy as modified by Van den Berg et al. teaches the cooling system according to claim 1, and further teaches wherein the plurality of cooling zones (areas corresponding to 11-15 of Geoffroy) are disposed adjacent to each other (fig. 1 of Geoffroy shows areas corresponding to 11-15 disposed adjacent to each other) along the feed front (4 and/or 6 of Van den Berg et al.).-4- PEROVIC Atty Docket No.: EJ-7446-142 Appl. No. To Be Assigned  
Regarding claim 10, Geoffroy as modified by Van den Berg et al. teaches a milking facility comprising the cooling system according to claim 1 for cooling the dairy animals, and further teaches comprising:
a milking system (claim 13 of Geoffroy); and 
a feeding area (1 of Geoffroy) comprising 
the feed front (4 and/or 6 of Van den Berg et al.) having a plurality of feeding positions for the dairy animals. 
Regarding claim 11, Geoffroy as modified by Van den Berg et al. teaches the milking facility according to claim 10, and further teaches further comprising: 
a resting area for the dairy animals (claim 13 of Geoffroy); and 
a milking area (claim 13 of Geoffroy) comprising the milking system configured in the milking facility such that one of the dairy animals is able to walk between the feeding area, the milking area, and the resting area during use of the milking facility (functional recitation to which the structure of 1 can perform the intended function of being configured such that one of the dairy animals is able to walk between the feeding area, the milking area, and the resting area during use of the milking facility).	
Regarding claim 12, Geoffroy as modified by Van den Berg et al. teaches the milking facility according to claim 10, but is silent regarding wherein the milking system is an Automatic Milking System.
Van den Berg et al. further teach a milking station including a milking system that is an Automatic Milking System (abstract at least).  
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have the milking system of Geoffroy as modified by Van den Berg et al. be an Automatic Milking System as further taught by Van den Berg et al., in order to increase the efficiency of the milking system.
Regarding claim 13, Geoffroy as modified by Van den Berg et al. teaches a method for operating the cooling system according to claim l (see analysis for claim 1 above), the method comprising: 
receiving the sensor signal input indicative of the presence of the dairy animal in said at least one specific cooling zone (27 receives input signal indicative of the presence of an animal from 30 in at least one cooling zone corresponding to 11-15; page 14, lines 4-22 at least); 
activating, based on the sensor signal input, the cooling devices to provide cooling fluid in said at least one specific cooling zone (27 activates at least one specific cooling zone corresponding to 11-15 based on the input to provide cooling fluid; lines 4-22 at least).  
Regarding claim 14, Geoffroy as modified by Van den Berg et al. teaches the method for operating the cooling system according to claim 13, and further teaches further comprising: 
operating the cooling devices (6 of Geoffroy) to continuously provide an air flow and simultaneously dispense cooling liquid intermittently (6 includes a fan 8 generating an air flow supplemented by a spraying device 7 which emits a cooling liquid, intermittent dispensing of the cooling liquid and continuous air flow can be set in the inactive mode; page 8, lines 2-18 at least).  
Regarding claim 15, Geoffroy as modified by Van den Berg et al. teaches the cooling system according to claim 1, and further teaches wherein each one of the plurality of cooling devices is dedicated to a specific one of the cooling zones (fig. 1 of Geoffroy shows each cooling device 6 dedicated to a specific cooling zone corresponding to 11-15).  
Regarding claim 16, Geoffroy as modified by Van den Berg et al. teaches the cooling system according to claim 1, and further teaches wherein the sensor arrangement (30 of Geoffroy) comprises a plurality of sensors, each of the sensors being dedicated to a specific one of the cooling zones (fig. 1 of Geoffroy shows multiple sensors 30 dedicated to a specific cooling zone corresponding to 11-15).  
Claims 5-6 are rejected under 35 U.S.C. 103 as being unpatentable over Geoffroy as modified by Van den Berg et al. as applied to claim 1 above, and further in view of Vivier (US 5758603 A as stated on the IDS).
Regarding claim 5, Geoffroy as modified by Van den Berg et al. teaches the cooling system according to claim 4, and further teaches the sensors being optical sensors (page 14, lines 4-22 of Geoffroy), but is silent regarding wherein each of the sensors comprises a light emitter disposed at one end of each of the cooling zones and a light detector disposed at another end of each of the cooling zones.  
Vivier teaches an apparatus for applying a pesticide to animal including a sensor arrangement (12 and 14, abstract at least) wherein each of the sensors comprises a light emitter (12) disposed at one end of a zone (fig. 1 shows 12 on one end of 10) of each zone and a light detector (14) disposed at another end of the zone (fig. 1 shows 14 on another end of 10). 
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have the sensors in cooling system of Geoffroy as modified by Van den Berg et al. include a light emitter as taught by Vivier disposed at one end of each of the cooling zones of Geoffroy as modified by Van den Berg et al. and a light detector as taught by Vivier disposed at another end of each of the cooling zones of Geoffroy as modified by Van den Berg et al., since a simple substitution of one known equivalent element for another would obtain predictable results (both the optical sensor of Geoffroy and the light emitter and light detector can detect the presence of animals within the cooling zones). KSR International Co. v. Teleflex Inc., 127 S. Ct. 1727, 1739, 1740, 82 USPQ2d 1385, 1395, 1396 (2007).
	Regarding claim 6, Geoffroy as modified by Van den Berg et al. and Vivier teaches the cooling system according to claim 5, and further teaches wherein the distance between the light emitter and the light detector defines the length of each of the zones (fig. 1 shows a length of the zone 10 defined by the distance between 12 and 14).  
Claim 17 is rejected under 35 U.S.C. 103 as being unpatentable over Geoffroy in view of Van den Berg et al. and Vivier.
Regarding claim 17, Geoffroy teaches a cooling system (5) for cooling dairy animals (page 1, last paragraph) at a feeding area having a plurality of feeding positions for dairy animals, said cooling system comprising: 
a plurality of cooling devices (6, fig. 1) configured to provide cooling fluid (cooling liquid; page 10, line 29 - page 11, line 2 at least) onto dairy animals standing at the feeding area (functional recitation to which the structure of 6 can perform the intended function of providing provide cooling fluid onto dairy animals standing at the feeding area; page 11, lines 10-29 at least); 
Appl. No. To Be Assigneda plurality of cooling zones (areas covered by each subgroup 11-15), each of the cooling zones having a length along the feeding area (each zone corresponding to subgroups 11-15 has a length along 1, fig. 1), said length corresponding to a plurality of feeding positions of the feeding area, the plurality of cooling devices being configured to provide cooling fluid into the plurality of cooling zones (functional recitation to which the structure of 6 can perform the intended function of providing cooling fluid into the plurality of cooling zones; page 11, lines 10-29 at least); 
a sensor arrangement (30) comprising a plurality of sensors (fig. 1 shows multiple sensors 30), the sensors being configured to detect a presence of a dairy animal in the respective cooling zone (30 detects the presence of animals in predetermined parts of 1, page 14, lines 4-22 at least), and to output a sensor signal indicative of the presence of the dairy animal in the respective cooling zone (subgroups 11-15 are set to active or inactive modes based on a detection or lack of detection of an animal in a respective area; page 14, lines 4-22 at least); and 
a controller (27) configured to control the cooling devices and to receive a sensor signal input from the sensors corresponding to the output sensor signal, and, based on the sensor signal input indicative of the presence of the dairy animal in the respective cooling zone (27 controls 6 within each subgroup 11-15 based receiving inputs from 30 regarding the presence or absence of an animal; page 14, lines 4-22 at least), to activate at least one of the cooling devices to provide cooling fluid into the respective cooling zone (activation of 11-15 are performed when the presence of the animals are detected; lines 4-22 at least).
Geoffroy teaches the cooling system at the feeding area and an optical sensor (page 14, lines 4-22), but is silent regarding a feed front and each of the sensors comprising a light emitter disposed at one end of a respective cooling zone of the plurality of cooling zones and a light detector disposed at another end of the respective cooling zone.
Van den Berg et al. teach a milking system including a feed front (4 and/or 6). 
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have the feeding area of Geoffroy include a feed front, in order to better organize the animals within the feeding area and further improve the detection of animals while feeding.
Vivier teaches an apparatus for applying a pesticide to animal including a sensor arrangement (12 and 14, abstract at least) comprising a light emitter (12) disposed at one end of a respective zone (fig. 1 shows 12 on one end of 10) and a light detector (14) disposed at another end of the respective zone (fig. 1 shows 14 on another end of 10).
 It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have the sensors in cooling system of Geoffroy as modified by Van den Berg et al. include a light emitter as taught by Vivier disposed at one end of a respective cooling zone of the plurality of cooling zones each of the cooling zones of Geoffroy as modified by Van den Berg et al. and a light detector as taught by Vivier disposed at another end of the respective cooling zone of Geoffroy as modified by Van den Berg et al., since a simple substitution of one known equivalent element for another would obtain predictable results (both the optical sensor of Geoffroy and the light emitter/light detector can detect the presence of animals within the cooling zones). KSR International Co. v. Teleflex Inc., 127 S. Ct. 1727, 1739, 1740, 82 USPQ2d 1385, 1395, 1396 (2007).
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Terrell (US-20030064677-A1), Rosing (US-20170245472-A1), Gribble (US-20190261593-A1), Fussell (US-20190387708-A1), Kubo (JP-2002051657-A), and Fransen (EP-1260137-A2) contain features similar to the instant invention.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Hae Rie Jessica Byun whose telephone number is (571) 272-3212. The examiner can normally be reached Monday - Friday, 8:00 AM - 4:30 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Poon can be reached on (571) 272-6891. The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/H.J.B./Examiner, Art Unit 3643                                                                                                                                                                                                        

/KATHLEEN I ALKER/Primary Examiner, Art Unit 3643